Case: 11-50742       Document: 00512170361         Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2013
                                     No. 11-50742
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE NAVA-DURAN,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-37


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Nava-Duran, federal prisoner # 16548-081, an alien against whom the
Bureau of Immigration and Customs Enforcement has issued a detainer
subjecting him to immediate removal from the United States upon release from
Bureau of Prisons (BOP) custody, appeals the denial of his 28 U.S.C. § 2241
petition challenging the BOP’s exclusion of him from rehabilitation programs
and halfway houses. The petition is foreclosed by this court’s decision in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50742    Document: 00512170361     Page: 2   Date Filed: 03/11/2013

                                 No. 11-50742

Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.), cert.
denied, 133 S. Ct. 561 (2012).
      AFFIRMED.




                                      2